Citation Nr: 0103726	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
pleural plaques, to include chronic obstructive pulmonary 
disease (COPD), due to asbestos exposure.  

2. Whether there was clear and unmistakable error (CUE) in 
the prior rating decision of August 25, 1970, denying 
service connection for post-operative residuals of an 
epigastric hernia.  

3. Entitlement to service connection for anxiety/depression, 
claimed as secondary to the veteran's service-connected 
pleural plaques, to include COPD, due to asbestos 
exposure.  

4. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
January 1963.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a February 1991 rating 
decision in which the RO denied the veteran's claim for 
service connection for pleural plaques, due to asbestos 
exposure.  The veteran filed an NOD in March 1991, and the RO 
issued an SOC in April 1991.  The veteran filed a substantive 
appeal in June 1991.  The veteran's appeal came before the 
Board, which, in a June 1992 decision, inter alia, remanded 
the appeal to the RO for additional development.  In an 
August 1993 rating decision, the RO granted the veteran 
service connection for pleural plaques, due to asbestos 
exposure.  The disability was found to be noncompensable, 
effective from July 1990.  The veteran filed an NOD in 
October 1993 as to the noncompensable rating awarded.  

Thereafter, in a September 1997 rating decision, the RO 
increased the veteran's disability rating to 10 percent, 
effective from February 1997.  It issued an SOC in April 
1998, and the veteran filed a substantive appeal that same 
month.  In July 1998, the veteran testified before a Hearing 
Officer at the VARO in Buffalo.  A Supplemental Statement of 
the Case (SSOC) was issued in May 1999.  

We note that, upon reviewing the claims file, there was some 
doubt about whether the veteran had requested a hearing 
before the Board.  In January 2001, a letter was sent to the 
veteran from the Board, requesting that the veteran clarify 
his desire, if any, for a hearing before a Member of the 
Board.  That same month, the Board received a letter from the 
veteran noting that he was not interested in a hearing.  

REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that 
further procedural development is required before the Board 
may reach a decision as to the veteran's appeal.  

In reviewing the evidence, the Board is cognizant that, in 
the June 1992 decision, we remanded the issue pertaining to 
service connection for pleural plaques.  The decision noted 
that an additional issue on appeal, i.e., whether there was 
new and material evidence to reopen a claim for service 
connection for postoperative residuals of an epigastric 
hernia, would be deferred pending completion of the remand 
development requested.  In addition, the RO was instructed to 
return the veteran's claims file to the Board, even if it 
eventually granted service connection for pleural plaques.  
Thereafter, as noted above, in August 1993, the RO granted 
the veteran service connection for pleural plaques.  
Subsequently, the RO received from the veteran a VA Form 9 
(Appeal to Board of Veterans' Appeals), dated in October 
1993.  In November 1993, the RO forwarded the document to the 
Board, and it was received in December 1993. 

In August 1994, the Board issued a decision with respect to 
the issue on appeal as to new and material evidence.  In that 
decision's "Introduction" section, the Board noted that the 
Form 9 received from the RO in December 1993 was being 
construed as an NOD as to the assignment of the 
noncompensable rating for pleural plaques.  The matter was 
referred to the RO for appropriate action.  It does not 
appear that the RO took any action following referral of the 
veteran's NOD.  In this respect, the next action on the 
appeal did not occur until February 1997, when the veteran 
filed a claim for an increased rating for his service-
connected pleural plaques.  

During the course of the veteran's claim for service 
connection and his appeal as to the original rating assigned, 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating respiratory disorders, as 
set forth in 38 C.F.R. §4.97.  See 61 Fed. Reg. 46727 (1996).  
These changes became effective on October 7, 1996.  See 
38 C.F.R. § 4.97 (2000).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet.App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet.App. 79 (1997) (per curiam order).  
In reviewing this case, VA must therefore evaluate the 
veteran's service-connected pleural plaques under both the 
old and current regulations, to determine whether the veteran 
is entitled to a rating in excess of 10 percent under either 
set of criteria.  The VA General Counsel has provided 
guidance as to how such changes in rating criteria should be 
applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

In reviewing the record, the Board is aware that additional 
evidence was received by the RO following the change in 
regulations.  While the RO evaluated this evidence under the 
current regulations (new criteria), there appears to have 
been no consideration of this additional evidence with 
respect to the old criteria in effect prior to October 7, 
1996, and, with respect to the caselaw cited above, this 
claim has been pending since before the regulatory change.  
Additionally, the Board is aware that the veteran has not 
been formally apprised of the regulations pertaining to 
respiratory disorders in effect prior to October 7, 1996.  
This is prejudicial to the veteran, since, without the proper 
regulations and schedule provisions as a guide, he is 
hindered in fashioning an effective or appropriate argument 
for his claim's appeal.  Under 38 C.F.R. § 19.29(b), the SOC 
must contain "[a] summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination . . . 
."

The Board further recognizes that the United States Court of 
Appeals for Veterans Claims has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found -- a practice known as assigning "staged" 
ratings.  In view of the Court's holding in Fenderson, the RO 
should consider whether the veteran is entitled to a 
"staged" rating for pleural plaques as due to asbestos 
exposure, as the Court has indicated can be done in this type 
of case.

In view of the foregoing, the Board finds that the veteran's 
claim must be remanded to the RO so that it may have first 
review of the veteran's service-connected pleural plaques 
under the old regulations in effect prior to October 7, 1996, 
in order to prevent prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  Thus, this matter is remanded 
to the RO so that the appellant may be afforded full 
consideration of the applicability of the provisions of both 
the old and the new rating criteria for evaluating his 
service-connected pleural plaques. We recognize that this 
Remand places an additional burden upon the RO, but we are 
constrained to do so, for the reasons expressed above.  

In passing, the Board is also aware that the veteran's last 
VA examination, to include a PFT study, was conducted in 
April 1999.  Given that the veteran's appeal must be 
remanded, the RO may wish to schedule the veteran for a VA 
respiratory examination, to better assess his current level 
of disability.  

Finally, the Board is cognizant that, in a decision entered 
in May 1999, the veteran's claims as to whether there was CUE 
involved in a prior rating decision of August 25, 1970, in 
which service connection for post-operative residuals of an 
epigastric hernia; as well as a claim for service connection 
for anxiety/depression, claimed as secondary to the veteran's 
service-connected pleural plaques, to include COPD, due to 
asbestos exposure; and entitlement to TDIU, were denied.  
Subsequently, in July 1999, the veteran submitted an NOD with 
respect to that determination.  The RO has not issued an SOC 
to the veteran with respect to these issues.  In situations 
such as this, the Court has held that the Board is obligated 
to remand, rather than refer, the matter to the RO for the 
issuance of an SOC.  See, e.g., Manlincon v. West, 
12 Vet.App. 238, 240-41 (1999).

As noted above, the Court has held that the failure to issue 
a statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995).  See also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  However, an appeal shall thereafter be returned 
to the Board only if perfected by the filing of a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet.App. 93, 97 
(1997).  See also In re Fee Agreement of Cox, 10 Vet.App. 
361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required -- indeed, it 
had no authority -- to proceed to a decision") (citation 
omitted).

Thus, on remand, the RO should reexamine these claims to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD is withdrawn.  See 
38 C.F.R. § 19.26 (2000).  If, and only if, a timely 
substantive appeal is received, then the claim should 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2000).

The Board further notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was enacted.  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since this case is being returned to 
the RO for further evidentiary development, the RO should 
ensure that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished.

While the Board regrets the delay involved in remanding this 
case, accordingly, the case is hereby REMANDED to the RO for 
the following development:

1. The RO should reexamine the veteran's 
claims of CUE in the August 25, 1970, 
rating decision denying service 
connection for post-operative residuals 
of an epigastric hernia; service 
connection for anxiety/depression, 
claimed as secondary to the service-
connected pleural plaques; and 
entitlement to TDIU, to determine 
whether additional development or review 
is warranted.  If no preliminary action 
is required, or when it is completed, 
the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by 
granting the benefits sought on appeal, 
or the NOD is withdrawn.  However, the 
claims should be certified to the Board 
for appellate review if, and only if, a 
timely substantive appeal is received.  

2. The RO should ask the veteran whether he 
has received any treatment for his 
service-connected pleural plaques since 
April 1999.  Based upon his response, 
the RO should obtain copies of any 
pertinent treatment records referable to 
treatment for a respiratory disorder 
from the identified source(s), and 
associate them with the claims folder.  

3. The RO should then take adjudicative 
action on the veteran's claim for a 
rating in excess of 10 percent for a his 
service-connected pleural plaques.  The 
veteran's disability should be evaluated 
with consideration of the rating 
criteria under 38 C.F.R. § 4.97 in 
effect prior to, and on and after, 
October 7, 1996, and a rating decision 
should be issued pursuant to Karnas and 
Fenderson, above.  The RO should then 
issue an SSOC with both the old and 
current laws, regulations, and rating 
schedule provisions applicable to the 
veteran's service-connected pleural 
plaques.  

4. Thereafter, the veteran and his 
representative should be given an 
opportunity to respond with any 
additional arguments they wish to make.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

No action is required of the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


